DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 20, 2022 has been entered. Claims 1-14 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francis et al. (US 2016/0073913 A1) (hereinafter – Francis).

Regarding claim 1, Francis discloses A method for error estimation of local activation times, the method comprising (Abstract and entire document):
receiving, via a plurality of electrodes in a heart, a collection of acquisitions, wherein each acquisition comprises a set of electrophysiological (EP) signals measured by the electrodes (Para. [0054], “Referring to FIG. 4, a cardiac monitoring system according to an embodiment of the invention comprises a catheter 100 having a probe 101 at one end with a set of electrodes 102 located on it. Each of the electrodes 102 is connected independently through the probe catheter 100 to a computer 104 which is arranged to acquire, store and analyse the voltages detected by the electrodes 102.”); 
estimating, for at least some of the acquisitions, a respective direction of arrival (DOA) and a respective distance relative to the electrodes from which the set of EP signals originated (Para. [0071], “In another display mode, the direction of progress of the activation across the heart can determined by the processor, using a variety of techniques that will be described in more detail below, and displayed to the user, for example using an arrow to indicate the direction, for example as shown in FIG. 3.” See also para. [0094], “Each of these samples can be displayed on a polar plot as shown in FIG. 9, with the direction indicated as the direction from the origin and the strength as the distance from it.”);
based on the estimated DOA and distance, estimating a timing error in at least an EP signal among the EP signals (Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.” See also para. [0080], “One method of finding the best fit timing function involves a ‘least squares best fit’ process of choosing a and b is to minimise the sum of the squared error across the cardiac sites (and across the activations if more than one is being considered), between T(x,y) and the actual activation times for that activation or group of similar activations.” Timing is estimated to fix errors);
adjusting a timing of the EP signal to fit the estimated DOA and distance and correct the timing error (Para. [0078], “From the set of relative timings of local activation calculated above as t.sub.sjn, the direction of activation is estimated by assuming that there is a uniform conduction velocity in the region. A function where activation time T varies linearly with position is then fitted to the actual activation times.” See also para. [0080], “One method of finding the best fit timing function involves a ‘least squares best fit’ process of choosing a and b is to minimise the sum of the squared error across the cardiac sites (and across the activations if more than one is being considered), between T(x,y) and the actual activation times for that activation or group of similar activations.” Timing is estimated to fix errors see further para. [0084]); and
using the set of EP signals, including the adjusted EP signal, generating a corrected EP map of at least a portion of the heart (Para. [0092], “During organized activation the direction of the wavefront can be determined by using multi-electrode mapping as described above if the 3D location of the electrodes and the activation time is known. FIG. 3 illustrates one example of how this can be represented on a 3D image of the chamber.” See also para. [0080], “One method of finding the best fit timing function involves a ‘least squares best fit’ process of choosing a and b is to minimise the sum of the squared error across the cardiac sites (and across the activations if more than one is being considered), between T(x,y) and the actual activation times for that activation or group of similar activations.” Timing is estimated to fix errors).
Regarding claim 2, Francis discloses The method according to claim 1, wherein generating the EP map comprises generating a local activation times (LAT) map (Para. [0092], “During organized activation the direction of the wavefront can be determined by using multi-electrode mapping as described above if the 3D location of the electrodes and the activation time is known. FIG. 3 illustrates one example of how this can be represented on a 3D image of the chamber.”).
Regarding claim 3, Francis discloses The method according to claim 1, wherein estimating the DOA and distance comprises deriving the DOA and the distance that minimize a cost-function (Para. [0015], “This is disadvantageous because in reality the voltage pattern of activation may vary significantly from site to site in the heart, and may also vary significantly between time to time. The automatic process of determining the onset of each activation episode is fallible, and when it misdetects the timing, such an error is forced to propagate throughout all future levels of processing.” Eliminating timing errors allows for the error not to propagate through future processing, saving cost.).
Regarding claim 4, Francis discloses The method according to claim 1, wherein adjusting the timing of the EP signal comprises: selecting an original annotation in the EP signal (Para. [0054], “Referring to FIG. 4, a cardiac monitoring system according to an embodiment of the invention comprises a catheter 100 having a probe 101 at one end with a set of electrodes 102 located on it. Each of the electrodes 102 is connected independently through the probe catheter 100 to a computer 104 which is arranged to acquire, store and analyse the voltages detected by the electrodes 102.”);
determining a corrected annotation, corresponding to the original annotation, based on the estimated DOA and distance (Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.”); and
adjusting the timing of the EP signal upon verifying that the corrected annotation meets a predefined condition (Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.”).
Regarding claim 5, Francis discloses The method according to claim 4, wherein verifying that the corrected annotation meets the predefined condition comprises verifying that the corrected annotation falls in a dip between adjacent peaks in the EP signal (Para. [0073], “Then, the time of peak at s1, denoted t.sub.s115, is -7 ms. Likewise t.sub.s215 is -2 ms and t.sub.s315 is +8 ms. Across all activations "n", the standard deviation, or other similar statistical measure of spread, of t.sub.s1n gives an indication of how stable is the timing of activation of site s1 within the set of sites. The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites.”).
Regarding claim 6, Francis discloses The method according to claim 4, wherein verifying that the corrected annotation meets the predefined condition comprises verifying that the corrected annotation and the original annotation lie on a same monotonically- decreasing segment of the EP signal (Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.”).
Regarding claim 7, Francis discloses The method according to claim 4, wherein verifying that the corrected annotation meets the predefined condition comprises verifying that the corrected annotation and the original annotation lie on a same monotonic segment of the EP signal, and that a slope of the segment is below a predefined threshold slope (Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.”).
Regarding claim 8, Francis discloses A system for error estimation of local activation times, the system comprising (Abstract and entire document):
an interface, configured to receive a collection of acquisitions acquired by a plurality of electrodes in a heart, wherein each acquisition comprises a set of electrophysiological (EP) signals (Para. [0054], “Referring to FIG. 4, a cardiac monitoring system according to an embodiment of the invention comprises a catheter 100 having a probe 101 at one end with a set of electrodes 102 located on it. Each of the electrodes 102 is connected independently through the probe catheter 100 to a computer 104 which is arranged to acquire, store and analyse the voltages detected by the electrodes 102.”); and
a processor, configured to (Para. [0054], “Specifically the computer 104 comprises a memory 106 and a processor 108.”):
estimate, for at least some of the acquisitions, a respective direction of arrival (DOA) and a respective distance relative to the electrodes from which the set of EP signals originated (Para. [0071], “In another display mode, the direction of progress of the activation across the heart can determined by the processor, using a variety of techniques that will be described in more detail below, and displayed to the user, for example using an arrow to indicate the direction, for example as shown in FIG. 3.” See also para. [0094], “Each of these samples can be displayed on a polar plot as shown in FIG. 9, with the direction indicated as the direction from the origin and the strength as the distance from it.”);
based on the estimated DOA and distance, estimating a timing error in at least an EP signal among the EP signals (Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.” See also para. [0080], “One method of finding the best fit timing function involves a ‘least squares best fit’ process of choosing a and b is to minimise the sum of the squared error across the cardiac sites (and across the activations if more than one is being considered), between T(x,y) and the actual activation times for that activation or group of similar activations.” Timing is estimated to fix errors);
adjusting a timing of the EP signal to fit the estimated DOA and distance and correct the timing error (Para. [0078], “From the set of relative timings of local activation calculated above as t.sub.sjn, the direction of activation is estimated by assuming that there is a uniform conduction velocity in the region. A function where activation time T varies linearly with position is then fitted to the actual activation times.” See also para. [0080], “One method of finding the best fit timing function involves a ‘least squares best fit’ process of choosing a and b is to minimise the sum of the squared error across the cardiac sites (and across the activations if more than one is being considered), between T(x,y) and the actual activation times for that activation or group of similar activations.” Timing is estimated to fix errors see further para. [0084]); and
using the set of EP signals, including the adjusted EP signal, generating a corrected EP map of at least a portion of the heart (Para. [0092], “During organized activation the direction of the wavefront can be determined by using multi-electrode mapping as described above if the 3D location of the electrodes and the activation time is known. FIG. 3 illustrates one example of how this can be represented on a 3D image of the chamber.” See also para. [0080], “One method of finding the best fit timing function involves a ‘least squares best fit’ process of choosing a and b is to minimise the sum of the squared error across the cardiac sites (and across the activations if more than one is being considered), between T(x,y) and the actual activation times for that activation or group of similar activations.” Timing is estimated to fix errors).
Regarding claim 9, Francis discloses The system according to claim 8, wherein the EP map comprises a local activation times (LAT) map (Para. [0092], “During organized activation the direction of the wavefront can be determined by using multi-electrode mapping as described above if the 3D location of the electrodes and the activation time is known. FIG. 3 illustrates one example of how this can be represented on a 3D image of the chamber.”).
Regarding claim 10, Francis discloses The system according to claim 8, wherein the processor is configured to estimate the DOA and distance by deriving the DOA and the distance that minimize a cost-function (Para. [0015], “This is disadvantageous because in reality the voltage pattern of activation may vary significantly from site to site in the heart, and may also vary significantly between time to time. The automatic process of determining the onset of each activation episode is fallible, and when it misdetects the timing, such an error is forced to propagate throughout all future levels of processing.” Eliminating timing errors allows for the error not to propagate through future processing, saving cost.).
Regarding claim 11, Francis discloses The system according to claim 8, wherein the processor is configured to adjust the timing of the EP signal by: selecting an original annotation in the EP signal (Para. [0054], “Referring to FIG. 4, a cardiac monitoring system according to an embodiment of the invention comprises a catheter 100 having a probe 101 at one end with a set of electrodes 102 located on it. Each of the electrodes 102 is connected independently through the probe catheter 100 to a computer 104 which is arranged to acquire, store and analyse the voltages detected by the electrodes 102.”);
determining a corrected annotation, corresponding to the original annotation, based on the estimated DOA and distance (Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.”); and
adjusting the timing of the EP signal upon verifying that the corrected annotation meets a predefined condition (Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.”).
Regarding claim 12, Francis discloses The system according to claim 11, wherein the processor is configured to verify that the corrected annotation meets the predefined condition by verifying that the corrected annotation falls in a dip between adjacent peaks in the EP signal (Para. [0073], “Then, the time of peak at s1, denoted t.sub.s115, is -7 ms. Likewise t.sub.s215 is -2 ms and t.sub.s315 is +8 ms. Across all activations "n", the standard deviation, or other similar statistical measure of spread, of t.sub.s1n gives an indication of how stable is the timing of activation of site s1 within the set of sites. The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites.”).
Regarding claim 13, Francis discloses The system according to claim 11, wherein the processor is configured to verify that the corrected annotation meets the predefined condition by verifying that the corrected annotation and the original annotation lie on a same monotonically-decreasing segment of the EP signal (Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.”).
Regarding claim 14, Francis discloses The system according to claim 11, wherein the processor is configured to verify that the corrected annotation meets the predefined condition by verifying that the corrected annotation and the original annotation lie on a same monotonic segment of the EP signal, and that a slope of the segment is below a predefined threshold slope(Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.”).

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
With respect to the arguments regarding Francis, the arguments are not persuasive. Francis discloses estimating a timing error of an EP. See Para. [0073], “The variance, defined as the square of the standard deviation, is a another statistical measure which can be summed or averaged across sites to provide a single consolidated index covering all sites. In this example, the average stability of all sites can be given by the sum of the variances of t.sub.s1n, of t.sub.s2n and of t.sub.s3n. A high value of this sum of variances indicates poor consistency of the timings of activations in this region. A low value indicates high consistency.” See also para. [0080], “One method of finding the best fit timing function involves a ‘least squares best fit’ process of choosing a and b is to minimise the sum of the squared error across the cardiac sites (and across the activations if more than one is being considered), between T(x,y) and the actual activation times for that activation or group of similar activations.” Timing is estimated to fix errors, wherein high variance indicates errors occurring in the timing. Further, a best fit function is used to minimize the sum of error that occurs from the timing in activations, thus adjusting the timing of the EP signals, and updating to a corrected map. Thus, the arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791